FILED
                              NOT FOR PUBLICATION                            JUN 04 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALEJANDRO CONEJO AGUIRRE; et al.,                No. 08-74625

               Petitioners,                      Agency Nos. A095-814-466
                                                             A095-816-348
  v.                                                         A095-816-349
                                                             A095-816-350
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Alejandro Conejo Aguirre, Maria Elena Conejo, husband and wife and their

sons, Jesus Conejo Ramos and Alejandro Guadalupe Conejo Ramos, natives and

citizens of Mexico, petition pro se for review of a Board of Immigration Appeals




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order dismissing their appeal from an immigration judge’s denial of their

application for cancellation of removal. We dismiss the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

petitioner parents, Alejandro Sr. and Maria, failed to show exceptional and

extremely unusual hardship to the U.S. citizen children. 8 U.S.C. § 1252(a)(2)(B);

Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir. 2009). We lack

jurisdiction to consider the contention of petitioner sons, Jesus and Alejandro Jr.,

that they had no qualifying relative, because they did not exhaust this claim before

the Board. See Ontiveros-Lopez v. INS, 123 F.3d 1121, 1124 (9th Cir. 2000)

(declining to consider a claim that Board did not have first opportunity to

consider).

      Petitioners’ contention that the immigration judge violated their right to a

fair hearing because she did not state on the record that she had reviewed and

familiarized herself with the record in accordance with 8 C.F.R. § 1240.1(b) does

not raise a colorable due process claim. Martinez-Rosas v. Gonzales, 424 F.3d

926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                           2